

117 HR 2578 IH: Paris Transparency and Accountability Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2578IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Graves of Louisiana (for himself, Mrs. Rodgers of Washington, Mr. McCaul, Mr. McCarthy, Mr. Scalise, Mr. Lucas, Mr. Thompson of Pennsylvania, Mr. Westerman, Ms. Foxx, Mr. McKinley, Mr. Carter of Georgia, Mr. Gonzalez of Ohio, Mrs. Miller of West Virginia, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo seek the renegotiation of the Paris Agreement on climate change or the negotiation of a new agreement, including the requirement for the Senate to provide its advice and consent to ratification of any such agreement, and for other purposes.1.Short titleThis Act may cited as the Paris Transparency and Accountability Act.2.Sense of Congress that the United States should not reenter the Paris Agreement absent further negotiations and advice and consent to ratification of the United States Senate(a)FindingsCongress finds the following:(1)On May 9, 1992, the United States Senate provided its advice and consent to ratification regarding the United Nations Framework Convention on Climate Change (Framework Convention), which entered into force on March 21, 1994.(2)The Framework Convention was ratified under the express limitation that a decision by the Conference of the Parties to adopt targets and timetables would have to be submitted to the Senate for its advice and consent.(3)The Kyoto Protocol, completed at the 3d Conference of the Parties (COP) to the Framework Convention in December 1997 in Kyoto, Japan, contains emissions targets and timetables, and was signed by the Clinton Administration on behalf of the United States but never submitted to the Senate for its advice and consent to ratification.(4)The United Nations Climate Change website states: The Paris Agreement is a legally binding international treaty on climate change.. And yet this United Nations designated legally binding international treaty has never been submitted to the United States Senate for advice and consent as required of treaties under article II, section 2 of the Constitution.(5)The Paris Agreement and every article and clause thereof was accepted by President Barack Obama on behalf of the United States solely through executive action, rather than submitted to the Senate for its advice and consent to ratification.(6)Implementation of the Paris Agreement would serve as justification for pursuing unilateral and punitive policies harmful to United States economic competitiveness, including significant job loss, increased energy and consumer costs, risks to grid reliability, or any combination thereof.(7)When originally negotiating the Paris Agreement, incoming Special Presidential Envoy for Climate John Kerry stated, if … all the industrial nations went down to zero emissions, it wouldn’t be enough, not when more than 65 percent of the world’s carbon pollution comes from the developing world.(8)The Paris Agreement allows the People’s Republic of China, the world’s second largest economy and largest emitter of greenhouse gasses, to continue as a developing country, and therefore justify energy and industrial policies that undermine the economic and security interests of the United States and its allies, and significantly increase emissions in the foreseeable future. (9)The People’s Republic of China is on track to increase its emissions by roughly 50 percent by 2030, consistent with the 2014 agreement with the Obama Administration and its pledge under the Paris Agreement.(10)Since 2005 the People’s Republic of China increased emissions by four tons for every ton of emissions reduced by the United States during the same period.(11)To protect the interests of the United States and its citizens, prior to its submission to the United States Senate for its advice and consent to ratification, the Paris Agreement should be renegotiated or new agreement negotiated to ensure the People’s Republic of China reduces greenhouse gas emissions at a pace and scale equivalent to that of the United States.(12)Through innovation and free market forces, the United States has reduced its carbon dioxide emissions more than any other country in the world, including the next 12 emissions-reducing countries combined over the past 15 years.(13)Between 1994 and 2018, global greenhouse gas emissions grew significantly despite nearly a quarter century of international climate agreements and in spite of the United States, the European Union and other Organisation for Economic Co-operation and Development (OECD) and G7 nations reducing their emissions during the same time period.(14)The emissions reduction goals of the Paris Agreement cannot be met without the development and global deployment of affordable energy technologies, including storage, nuclear, and clean fossil technologies, as well as commercial-scale carbon, capture, utilization, and storage technologies.(15)American economic growth and prosperity is essential to the development and deployment of these technologies to address global energy security and reduction of global emissions. Punitive policies such as taxes, mandates and regulations that increase the cost of energy and American manufacturing will divert resources from the innovation of affordable technologies necessary to reduce global emissions. (16)Global competitors to exported American liquified natural gas, such as Russian produced natural gas, have lifecycle emissions up to 50 percent higher than American exported liquified natural gas, and domestic policies such as taxes, mandates, regulations or banning of the domestically produced energy resource will result in higher global emissions and run counter to the goals of international efforts to reduce emissions all while hurting America’s competitiveness, security, and economic interests.(17)The United States withdrew from the Paris Agreement, pursuant to the terms of the Agreement, which President Donald J. Trump first announced on June 1, 2017, and took effect on November 4, 2020.(18)On January 20, 2021, President Joseph R. Biden, Jr., signed an Executive order providing for the United States to reenter the Paris Agreement.(b)Sense of CongressIt is the sense of Congress that the United States should not reenter the Paris Agreement and Congress should refuse to consider any budget resolutions and appropriations language that include funding for the Green Climate Fund or any affiliated body or financing mechanism—(1)until the Paris Agreement is renegotiated, or a new agreement is reached, in a manner that would result in all major emitters, including the People’s Republic of China, reducing their greenhouse gas emissions to levels comparable to the United States; and(2)unless such agreement—(A)is submitted to the United States Senate for its advice and consent to ratification; and(B)subsequently approved by the United States Senate exercising its responsibilities under Article II of the Constitution of the United States.3.Rules of construction relating to Paris Agreement(a)Relating to Paris AgreementNothing in the Paris Agreement may be used to establish or demonstrate the existence of a violation of United States law or an offense against the law of nations in United States courts, including—(1)to establish standing, a cause of action, or a source of damages as a matter of law; or(2)to demonstrate whether an action by a Federal agency is arbitrary or capricious, an abuse of discretion, or otherwise not in accordance with law. (b)Relating to this ActNothing in subsection (a) may be construed to modify or limit any obligation of the United States pursuant to an international treaty that was ratified by the President with the advice and consent of the Senate, including the United Nations Framework Convention on Climate Change.4.Actions to establish or revise United States nationally determined contribution under the Paris Agreement(a)In generalAny action to establish or revise the United States nationally determined contribution under the Paris Agreement shall have force and effect only if—(1)before the President submits the nationally determined contribution to the United Nations Framework Convention on Climate Change Secretariat, the President submits to Congress a report that—(A)describes the proposed action;(B)includes a plan for the United States to meet its nationally determined contribution under the Paris Agreement that includes—(i)a complete description of measures under the authority of the Federal Government necessary to achieve the United States nationally determined contribution, including new or revised regulations, new or revised authorities that require congressional actions, and new or revised financial incentives; (ii)a description of how the United States will use the Paris Agreement’s transparency provisions to confirm that other parties to the Agreement, including all major emitters, are fulfilling their announced contributions to the Agreement;(iii)a description of how the United States will utilize numerous energy sources, including nuclear, fossil fuel, and renewable technologies, to meet the nationally determined contribution;(iv)a description of any impact on grid resilience and reliability that would result from policies necessary to meet the nationally determined contribution;(v)a description of how the nationally determined contribution will promote the availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;(vi)a description of how the nationally determined contribution will support United States international efforts to alleviate energy poverty;(vii)an analysis of the impact of increased costs of energy or vital household expenditures on low- or middle-income families, and any disproportionate or increased burden on such families, as a result of the nationally determined contribution;(viii)a description of how the nationally determined contribution will support United States efforts to counter malign Chinese, Russian, and other adversarial influence and domination over energy supply chains; and(ix)a description of how the nationally determined contribution will impact United States national security interests;(C)includes, for any measure described in subparagraph (B)(i) that could result in increased costs of energy produced or consumed in the United States or increased costs to manufacture or produce goods or resources in the United States, a description of specific policy measures to prevent—(i)job displacement that would result as a result of any such measure;(ii)reduced global competitiveness of goods and resources manufactured or produced in the United States as a result of any such measure; and(iii)leaked emissions, including new or increased lifecycle greenhouse gas emissions that will occur outside of the United States, as a result of any such measure;(D)includes a specific timeline for implementing the specific policy measures described in subparagraph (C) in a manner that such measures are fully implemented and in effect prior to, or simultaneously with, the implementation and effect of the measures described in subparagraph (B)(i) in order to effectively counteract any negative impacts on domestic jobs and manufacturing;(E)includes an analysis of the nationally determined contributions submitted with the respect to the Paris Agreement by the Government of the People’s Republic of China and the Government of the Russian Federation, the anticipated effects on their respective domestic greenhouse gas emissions, and the anticipated effects on their respective global competitiveness;(F)describes how the United States nationally determined contribution will impact the level of total global emissions, based on the most recent available global emissions data, and how the United States nationally determined contribution in the aggregate with the nationally determined contributions of other countries submitted under the Paris Agreement will result in a reduction of global emissions below 2005 levels by 2036 or by the date that is 15 years after the submission of the United States nationally determined contribution, whichever occurs later; and(G)contains a determination of the President that the proposed action is in the national interest of the United States; and(2)during the 60-day period beginning on the date on which the report is submitted under paragraph (1), a joint resolution of disapproval described in subsection (b) with respect to the proposed action is not enacted into law.(b)Joint resolution of disapproval(1)In generalIn this subsection, the term joint resolution of disapproval means only a joint resolution of either House of Congress—(A)the title of which is as follows: A joint resolution disapproving the action of the President to establish or revise the United States’ nationally determined contribution under the Paris Agreement.; and(B)the sole matter after the resolving clause of which is as follows: Congress disapproves of the action of the President to establish or revise the United States’ nationally determined contribution under the Paris Agreement as proposed by the President in the report submitted to Congress under section 3(a)(1) of the Protecting American Resources, Innovation, and Sovereignty Act on __ relating to __., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.(2)Congressional proceduresA joint resolution of disapproval shall be considered in the House of Representatives and the Senate in accordance with paragraphs (4) through (6) of section 135(e) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(e)).5.DefinitionsIn this Act:(1)Major emitterThe term major emitter means any country, or defined group of countries that share a common nationally determined contribution under the Paris Agreement, that accounts for at least one percent of global greenhouse gas emissions based on most recent data as determined by the Department of State.(2)Paris AgreementThe term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015.